DETAILED ACTION
Response to Amendment
This communication is in response to the Amendment filed 15 March 2022.
Claims 1-20 are currently pending.  In the Amendment filed 15 March 2022, claims 1, 5, 9 and 16 are amended.  This action is Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2012/0272185 to Dodson et al (hereafter Dodson).

Referring to claim 1, Dodson discloses in a digital medium search environment, a method implemented by a computing device (see [0095]; [0096]; and Fig 5), the method comprising: 
receiving, by the computing device via an input provided by a user, a search query (see [0116]; Fig 5; and Fig 8) including: 
a text query [such as “Wolfgang Amadeus Mozart”] (see [0116]); and 
an indication of a location with respect to a multidimensional continuous space, the multidimensional continuous space defined using a first axis corresponding to a first emotion and a second axis corresponding to a second emotion (see [0116]; [0128]; [0130]; [0132]; and Fig 19, item 840 – In this example, control circuitry may allow the user input criteria (e.g., a sub-region from two-dimensional selection region a particular mood and use the user-selected criteria to filter music content relating to “Wolfgang Amadeus Mozart.” Two-dimensional selection region may allow the user to graphically indicate which, and how much, of each mood to take into account when selecting media content. It should be noted the positive-negative and chill-wild sets of moods are exemplary only and that control circuitry may provide any suitable criterion on the axes of the two-dimensional selection region.); 
searching, by the computing device, a plurality of digital content based on the text query and the indication of the location, the searching including comparing the indication of the location with indications of locations assigned to the plurality of digital content, respectively, with respect to the multidimensional continuous space (see [0095]; [0117]; [0133] – In response to entering and/or selecting from various criteria, control circuitry 304 may perform a search through content for metadata matching the user-selected criteria.); 
generating, by the computing device, a search result based on the searching (see [0117]); and 
outputting, by the computing device, the search result (see [0117] – A plurality of selectable media identifiers are displayed in search results region.). 
Referring to claim 2, Dodson discloses the method as described in claim 1, wherein the first axis corresponds to excitedness or enthusiasm and the second axis corresponds to pleasantness or happiness (see [0132] and [0133] – The paragraph states “It should be noted the positive-negative and chill-wild sets of moods are exemplary only and that control circuitry may provide any suitable criterion on the axes of the two-dimensional selection region.”  These specific moods are considered to be non-functional descriptive material since they do not require a special function if they are selected.). 
Referring to claim 3, Dodson discloses the method as described in claim 1, wherein the first axis and the second axis define positive and negatives amounts for the first emotion and the second emotion, respectively, within the multidimensional continuous (see [0130] and [0132]).
Referring to claim 4, Dodson discloses the method as described in claim 1, wherein the indication of location specifies weights assigned to the first and second emotions, respectively (see [0130] and [0134] – In a more particular example, control circuit may transmit a query to a database for media content using portions of information derived from user selection – e.g., find media content with corresponding metadata that is at least 82% wild and 18% chill and that is at least 54% negative and 46% positive.). 
Referring to claim 5, Dodson discloses the method as described in claim 1, wherein the searching includes a keyword search of the plurality of content using the text query (see [0116]). 
Referring to claim 6, Dodson discloses the method as described in claim 1, wherein the indication is generated by receiving a user input via a control output in a user interface, the user input selecting the location with respect to a representation of the multidimensional continuous space displayed as part of the control (see [0130]). 
Referring to claim 7, Dodson discloses the method as described in claim 1, wherein the indication of the location is specified using coordinates with respect to the multidimensional continuous space (see [0131]-[0134] – The location indicated by the user indicates the location.  A location on an x-axis and y-axis graph indicates coordinates.). 
Referring to claim 8, Dodson discloses the method as described in claim 1, wherein the multidimensional continuous space includes at least two dimensions (see [0130] and [0132]) and the plurality of digital content is configured as a plurality of digital images (see [0034]). 
Referring to claim 9, Dodson discloses in a digital medium search environment, a system comprising: 
a search query collection module implemented at least partially in hardware of a computing device to receive a search query via an input provided by a user (see [0077]; [0116]; Fig 5; and Fig 8), the search query  including: 
a text query [such as “Wolfgang Amadeus Mozart”] (see [0116]); and 
coordinates specified with respect to a multidimensional continuous space (see [0116]; [0128]; [0130]; [0132]; and Fig 19, item 840 – In this example, control circuitry may allow the user input criteria (e.g., a sub-region from two-dimensional selection region a particular mood and use the user-selected criteria to filter music content relating to “Wolfgang Amadeus Mozart.” Two-dimensional selection region may allow the user to graphically indicate which, and how much, of each mood to take into account when selecting media content. It should be noted the positive-negative and chill-wild sets of moods are exemplary only and that control circuitry may provide any suitable criterion on the axes of the two-dimensional selection region. A location on an x-axis and y-axis graph indicates coordinates.); 
a multidimensional search module implemented at least partially in hardware of the computing device to generate a search result based on a search of plurality of digital images based on the text query and the coordinates from the search query (see [0077]; [0095]; [0117]; [0133] – In response to entering and/or selecting from various criteria, control circuitry 304 may perform a search through content for metadata matching the user-selected criteria.); 
an output module implemented at least partially in hardware of the computing device to output the search result (see [0077] and [0117] – A plurality of selectable media identifiers are displayed in search results region.). 
Referring to claim 12, Dodson discloses the system as described in claim 9, wherein the multidimensional continuous space defines respective amounts of at least two emotions (see [0116]; [0128]; [0130]; [0132]; and Fig 19, item 840 – In this example, control circuitry may allow the user input criteria (e.g., a sub-region from two-dimensional selection region a particular mood and use the user-selected criteria to filter music content relating to “Wolfgang Amadeus Mozart.” Two-dimensional selection region may allow the user to graphically indicate which, and how much, of each mood to take into account when selecting media content. It should be noted the positive-negative and chill-wild sets of moods are exemplary only and that control circuitry may provide any suitable criterion on the axes of the two-dimensional selection region.).  
Referring to claim 13, Dodson discloses the method as described in claim 9, wherein a first axis and a second axis define positive and negatives amounts for first and second search criteria, respectively, within the multidimensional continuous space (see [0130] and [0132]). 
Referring to claim 14, Dodson discloses the system as described in claim 9, wherein the coordinates specify weights assigned to first and second emotions, respectively, within the multidimensional continuous space (see [0130] and [0134] – In a more particular example, control circuit may transmit a query to a database for media content using portions of information derived from user selection – e.g., find media content with corresponding metadata that is at least 82% wild and 18% chill and that is at least 54% negative and 46% positive.). 
Referring to claim 15, Dodson discloses the system as described in claim 9, wherein the coordinates are generated by receiving a user input via a control output in a user interface, the user input selecting a location of the coordinates with respect to a representation of the multidimensional continuous space displayed as part of the control (see [0116]; [0128]; [0130]; [0132]; and Fig 19, item 840 – In this example, control circuitry may allow the user input criteria (e.g., a sub-region from two-dimensional selection region a particular mood and use the user-selected criteria to filter music content relating to “Wolfgang Amadeus Mozart.” Two-dimensional selection region may allow the user to graphically indicate which, and how much, of each mood to take into account when selecting media content. It should be noted the positive-negative and chill-wild sets of moods are exemplary only and that control circuitry may provide any suitable criterion on the axes of the two-dimensional selection region.). 
Referring to claim 16, Dodson discloses in a digital medium search environment, a system comprising: 
means for displaying a control in a user interface, the control including a representation of a multidimensional continuous space including a first axis associated with a representation of a first search criterion and a second axis associated with a representation of a second search criterion (see Fig 3; Fig 8 and [0077]; [0116]; [0128]; [0130]; [0132]; and Fig 19, item 840 – In this example, control circuitry may allow the user input criteria (e.g., a sub-region from two-dimensional selection region a particular mood and use the user-selected criteria to filter music content relating to “Wolfgang Amadeus Mozart.” Two-dimensional selection region may allow the user to graphically indicate which, and how much, of each mood to take into account when selecting media content. It should be noted the positive-negative and chill-wild sets of moods are exemplary only and that control circuitry may provide any suitable criterion on the axes of the two-dimensional selection region. A location on an x-axis and y-axis graph indicates coordinates.); 
means for receiving a first user input in the user interface, the first user       input associated with a text query [such as “Wolfgang Amadeus Mozart”] (see [0077]; [0116]; and Fig 8);
means for generating a search query including the text query and a location specified with respect to the representation of the multidimensional continuous space, the location specified via a second user input received through interaction with the control (see [0077]; [0095]; [0117]; [0133] – In response to entering and/or selecting from various criteria, control circuitry 304 may perform a search through content for metadata matching the user-selected criteria.); and 
means for outputting a search result generated based on a search of digital content using the search query (see [0077]; [0117]; and Fig 8 – A plurality of selectable media identifiers are displayed in search results region.). 
Referring to claim 17, Dodson discloses the system as described in claim 16, wherein the multidimensional continuous space defines respective amounts of at least two emotions (see [0116]; [0128]; [0130]; [0132]; and Fig 19, item 840 – In this example, control circuitry may allow the user input criteria (e.g., a sub-region from two-dimensional selection region a particular mood and use the user-selected criteria to filter music content relating to “Wolfgang Amadeus Mozart.” Two-dimensional selection region may allow the user to graphically indicate which, and how much, of each mood to take into account when selecting media content. It should be noted the positive-negative and chill-wild sets of moods are exemplary only and that control circuitry may provide any suitable criterion on the axes of the two-dimensional selection region.). 
Referring to claim 18, Dodson discloses the system as described in claim 16, wherein a first axis and a second axis define positive and negatives amounts for the first and second search criteria, respectively, within the multidimensional continuous space (see [0130] and [0132]). 
Referring to claim 19, Dodson discloses the system as described in claim 16, wherein the location is specified using coordinates (see [0131]-[0134] – The location indicated by the user indicates the location.  A location on an x-axis and y-axis graph indicates coordinates.).
Referring to claim 20, Dodson discloses the system as described in claim 19, wherein the coordinates specify weights assigned to first and second emotions, respectively, within the multidimensional continuous space (see [0130] and [0134] – In a more particular example, control circuit may transmit a query to a database for media content using portions of information derived from user selection – e.g., find media content with corresponding metadata that is at least 82% wild and 18% chill and that is at least 54% negative and 46% positive.). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0272185 to Dodson et al (hereafter Dodson) as applied to claim 9 above, and further in view of US PGPub 2019/0182193 to Moskowitz (hereafter Moskowitz).
Referring to claim 10, while Dodson teaches a database of metadata containing sentiment values for content (see [0057]; [0134]; [0136]; and [0184]), Dodson fails to explicitly teach the further limitation of wherein the multidimensional search module includes a neural network ensemble model that is used to generate coordinates for respective digital images of the plurality of digital images.  Moskowitz teaches the labeling of messages with sentiments and coordinates on a mood map, including the further limitations of wherein the multidimensional search module includes a neural network ensemble model that is used to generate coordinates for respective digital images of the plurality of digital images (see [0016]; [0053]; [0055]; [0057]; [0059]; and [0062]). 
While Dodson teaches a database of metadata, Dodson fails to explicitly teach the manner in which the metadata is created.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize the parsing and tagging process of Moskowitz to generate the metadata of Dodson by parsing and tagging the images of Dodson to determine the sentiments.  One would have been motivated to do so since Dodson teaches accessing a database of metadata related to content containing sentiments and values for those sentiments (Dodson: see [0057]; [0134]; [0136]; and [0184]) and in order to have a database of metadata, the metadata has to be generated in some manner.  A neural network provides a manner in which to create the metadata (Moskowitz: see [0067]). 
Referring to claim 11, the combination of Dodson and Moskowitz teaches the system as described in claim 10, wherein the neural network ensemble model includes an image-based model and a tag-based model (Moskowitz: see [0016]; [0053]; [0055]; [0057]; [0059]; and [0062]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167